PER CURIAM
In this proceeding, the defendant was found in contempt and ordered “placed in the custody of the Yamhill County Sheriff for a period not to exceed 30 days.” The defendant appealed, claiming that the state did not prove that the defendant wilfully disobeyed a court order. The Court of Appeals affirmed without opinion. 95 Or App 582, 770 P2d 619 (1989).
After the trial court’s decision, but before the Court of Appeals’ decision, the Supreme Court of the United States decided Hicks v. Feiock, 485 US 624, 108 S Ct 1423, 99 L Ed 2d 721 (1988), and held that, in criminal contempt cases, the contempt must be proved beyond a reasonable doubt. After the defendant filed a petition for review, the plaintiff State of Oregon joined in the request that this case be remanded to the trial court for further proceedings in light of Hicks. We therefore reverse the decision of the Court of Appeals and the judgment of the circuit court and remand this case to the circuit court for further proceedings in light of Hicks v. Feiock, supra.